— Appeal by defendant from a judgment of the Supreme Court, Queens County (Zelman, J.), rendered July 6, 1982, convicting him of robbery in the first degree and criminal use of a firearm in the first degree, upon a jury verdict, and sentencing him, as a second felony offender, to two concurrent terms of 12Vz to 25 years in prison. 11 Judgment modified, on the law, by vacating the sentence and the second felony offender adjudication, and matter remitted to the Supreme Court, Queens County, for a hearing pursuant to CPL 400.21 (subd 5) and for the reimposition of sentence thereafter. 11A hearing should have been held pursuant to CPL 400.21 (subd 5) to determine the merit of the defendant’s contention that the predicate felony conviction was obtained in violation of his constitutional rights (People v Maples, 95 AD2d 865). We have considered defendant’s remaining contentions and find them to be without merit. Titone, J. P., Thompson, Bracken and O’Connor, JJ., concur.